PLATT, District Judge.
Just a word supplementing the decision of the referee. I think that the order of December 15, 1906, was a specific compliance with the terms of the contract. It is unimportant that, after the order had been given in specific form, the claimant volunteered a statement intimating a possibility that at a later date a *634change in sizes might be seasonably suggested. The wire company upon receipt of the letter of December 15th was in possession of all data necessary to enable it to carry out its bargain. We are not concerned with what might have happened at some later, remote, uncertain date.
In the light of my views about the first point, it is useless to discuss the question of the effect of trade customs upon contracts. The receivers repudiated the contract. The rights of the claimant against the receivers, if they had continued in power, is one thing, but its rights against the trustees in bankruptcy is quite another thing.
It is not too clear that, with such a state of facts presented as we have here, the Supreme Court of Connecticut would say that the claimant could not pursue its claim for damages upon contract broken against the receivers. It will be observed that on page 39 of 76 Conn. and page 603 of 55 Atl. (Wells v. Hartford Manilla Co.) the court uses this language:
“We do not, however, wish to be understood as saying that there may not lie frequent eases where the act of a receiver in not adopting an executory contract would entail such injury upon the other party to the contract, by reason of what he had already done under it and relying upon the faith that it would be carried out, that a claim against the estate would, upon the principles of equity and good conscience which underlie receivership proceedings, be recognized and allowed. There are, however, no such elements of damage in this case.”
Equity and good conscience would seem to be valuable assets in the hands of the present claimant at this particular juncture.
I decided a case involving the breach of an executory contract on March 7, 1907. It will be found in Re Spittler (D. C.) 151 Fed. 942. I was not then compelled to pass upon the specific question of whether an adjudication per se would work a breach of auch a contract, but intimated that I would so hold, if the emergency ever arose. See 151 Fed. 943. I am not sure now that I am forced to that point.
As above suggested, the state receivers repudiated the contract. Prior to the receivership, the National Wire Corporation backed and filled, and put the claimant to much trouble and expense. The receivers emphasized the trouble, and at last the adjudication put on the finishing touches.
I think the contract of March 86, 1907, does furnish a basis for the court to work upon in arriving at a just estimate of the damage suffered by the claimant. Because the steel ordered in advance from the American Wire Company for other uses was to some extent diverted from its original destination to tide over the worst spots in the claimant’s business, cannot, as I view the matter, put the claimant in a position where it must accept the price paid for' that steel as the basis of its loss on this broken contract.
With apologies for haste, the decision of the referee is affirmed.